 Case 1:20-cv-00049-RGA Document 26 Filed 08/31/20 Page 1 of 3 PageID #: 262




                        IN THE UNITED STATES DISTRICT COURT FOR
                                    THE DISTRICT OF DELAWARE



BENCH WALK LIGHTING LLC,
           Plaintiff,                                     Civil Action No. 20-cv-49-RGA
      v.

EVERLIGHT ELECTRONICS CO., LTD.,
             Defendant.


                                    MEMORANDUM ORDER

       Before me is Plaintiff’s motion to strike Defendant’s seven affirmative defenses pursuant

to Rule 12(f) of the Federal Rules of Civil Procedure. (D.I. 20). For the following reasons,

Plaintiff’s motion is granted only for the third affirmative defense of “waiver, estoppel, and/or

unclean hands” and denied for all other affirmative defenses pled by Defendant.

       Plaintiff Bench Walk Lighting filed a complaint for patent infringement against

Defendant Everlight Electronics on January 14, 2020. (D.I. 1). Defendant filed an answer to

Plaintiff’s complaint alleging seven affirmative defenses: 1) invalidity; 2) license and patent

exhaustion; 3) waiver, estoppel, and unclean hands; 4) barred damages and costs; 5) no

entitlement to injunctive relief; 6) 28 U.S.C. § 1498; and 7) prosecution history estoppel. (D.I.

14). Plaintiff filed a motion to strike all of Defendant’s affirmative defenses. (D.I. 20).

       Federal Rule of Civil Procedure 12(f) provides, “The court may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

Civ. P. 12(f). While the Court has discretion to grant or deny a motion to strike a pleading,

“[m]otions to strike are generally disfavored and ordinarily are denied unless the allegations have

no possible relation to the controversy and may cause prejudice to one of the parties.” Sun

Microsystems, Inc. v. Versata Enters., Inc., 630 F. Supp. 2d 395, 402 (D. Del. 2009) (internal
 Case 1:20-cv-00049-RGA Document 26 Filed 08/31/20 Page 2 of 3 PageID #: 263




citations and quotation marks omitted); see Aoki v. Benihana Inc., 839 F. Supp. 2d 759, 764 (D.

Del. 2012). In general, the Twombly/Iqbal standard under Rule 8(a) does not apply to

affirmative defenses, “which need not be plausible to survive” so long as they “provide fair

notice of the issue involved.” Senju Pharm. Co. v. Apotex, Inc., 921 F. Supp. 2d 297, 303 (D.

Del. 2013) (internal citations and quotation marks omitted). In contrast, the equitable affirmative

defenses of waiver, estoppel, and unclean hands must be plead with particularity under Rule

9(b). See Sonos, Inc. v. D&M Holdings Inc., 2016 WL 4249493, at *4-5 (D. Del. Aug. 10,

2016).

         Plaintiff asserts that Defendant’s affirmative defenses should be stricken based on factual

deficiency. (D.I. 21 at 1). Regarding the equitable defenses which must be plead with

particularity under Rule 9(b), the Court agrees that Defendant has not pled sufficient (or, indeed,

any) facts to support the third affirmative defense of waiver, estoppel, and unclean hands.

Consequently, Plaintiff’s motion to strike the third affirmative defense of waiver, estoppel, and

unclean hands is granted with leave to amend. Conversely, other affirmative defenses do not

need to meet the Twombly/Iqbal standard under Rule 8(a) and this Court concludes that

Defendant’s other affirmative defenses provide fair notice to Plaintiff and are adequately pled.

See Senju Pharm. Co., 921 F. Supp. 2d at 303. Under Rule Federal Rule of Civil Procedure 8(c),

Defendants are required to “affirmatively state any . . . affirmative defense” and “[f]ailure to

raise an affirmative defense by responsive pleading or by appropriate motion generally results in

the waiver of that defense.” Charpentier v. Godsil, 937 F.2d 859, 863 (3d Cir.1991). The Court

disagrees with Plaintiff’s assertion that maintaining the affirmative defenses “subjects Plaintiff to

an unfair risk of surprise and undue prejudice.” (D.I. 21 at 3). Indeed, “[t]he purpose of

requiring the defendant to plead available affirmative defenses in his answer is to avoid surprise
 Case 1:20-cv-00049-RGA Document 26 Filed 08/31/20 Page 3 of 3 PageID #: 264




and undue prejudice by providing the plaintiff with notice and the opportunity to demonstrate

why the affirmative defense should not succeed.” Robinson v. Johnson, 313 F.3d 128, 134-35

(3d Cir. 2002).

        For the reasons set forth above, I grant Plaintiff’s motion to strike the third affirmative

defense of waiver, estoppel, and unclean hands without prejudice to Defendant. The motion to

strike is denied as it applies to the other six affirmative defenses.

        IT IS SO ORDERED this 31 day of August 2020.




                                                                         /s/ Richard G. Andrews___
                                                                         United States District Judge
